DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al., US 9,964,854.
The instant application is drawn to a mask comprising: a full shielding area, made of a light shielding material; and a semi-transparent area, wherein there is at least one semi-transparent area, and the semi-transparent area allows transmission of partial light, and a main body of the semi-transparent area is made of semi-transparent films, and full shielding structures are arranged in the semi-transparent films.
The scope of the invention as claimed is described, taught and suggested by the relied upon prior art.  A device for manufacturing an array substrate includes an exposure device for using a halftone mask to form a photoresist pattern layer on a gate insulation layer of a substrate.  A polysilicon pattern layer is disposed on the substrate.  A gate insulation layer covers the polysilicon pattern layer.  The photoresist pattern layer includes a hollow portion corresponding to a heavily doping region of the polysilicon pattern layer, a first photoresist portion corresponding to a lightly doping region of the polysilicon pattern layer, and a second photoresist portion corresponding to an undoped region of the polysilicon pattern layer.  The first photoresist portion is thinner than the second photoresist portion.  A doping device is used for performing one doping process to the polysilicon pattern layer such that the heavily doping region and the lightly doping region are formed simultaneously.
Claim 1 states an apparatus for manufacturing an array substrate, comprising: a doping device;  a halftone mask;  and an exposure device for using the halftone mask to form a photoresist pattern layer on a gate insulation layer of a substrate, wherein a polysilicon pattern layer is disposed on the substrate;  the gate insulation layer covers the polysilicon pattern layer;  the photoresist pattern layer comprises a hollow portion corresponding to a heavily doping region of the polysilicon pattern layer, a first photoresist portion corresponding to a lightly doping region of the polysilicon pattern layer, and a second photoresist portion corresponding to an undoped region of the polysilicon pattern layer, where the first photoresist portion is thinner than the second photoresist portion;  wherein the doping device is used for performing one doping process to the polysilicon pattern layer such that the heavily doping region and the lightly doping region of the polysilicon pattern layer are formed simultaneously.
Claim 5 further refines the scope by claiming the manufacturing equipment according to claim 1, wherein the halftone mask is a half-tone photomask or a gray-tone mask;  wherein the half-tone photomask comprises a semi-transparent portion that comprises a semi-transparent film corresponding to the first photoresist portion, wherein the semi-transparent film has a transmittance rate ranging from 0% to 100%;  and the gray-tone mask comprises a semi-transparent portion that comprises at least one slit corresponding to the first photoresist portion in order to block a portion of light for partial light transmission therethrough, where the at least one slit controls a transmittance rate to range from 0% to 100%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737